Citation Nr: 0630650	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  02-20 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a major depressive disorder.

2.  Entitlement to service connection for obsessive 
compulsive disorder and anxiety disorder.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right deviated 
nasal septum with allergic rhinitis.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law




ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to February 
1976, and from June 1979 to May 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 decision by the RO, which 
denied service connection for obsessive compulsive disorder 
and anxiety disorder.  The appeal also comes from a July 2004 
decision by the RO that denied a claim to reopen service 
connection for a right deviated nasal septum with allergic 
rhinitis and from a February 2005 decision by the RO that 
granted service connection for a major depressive disorder 
with an initial evaluation of 10 percent disabling, effective 
from June 3, 2002.

The Board notes that, in a substantive appeal filed by the 
veteran's representative in July 2005, it was somewhat 
unclear whether the veteran intended to continue the appeal 
of the August 2002 decision denying service connection for 
obsessive compulsive disorder and anxiety disorder, and the 
July 2004 decision denying the claim to reopen.  The 
arguments set forth in the VA Form 9 all related to the 
veteran's claim for an initial evaluation in excess of 10 
percent for his service-connected major depressive disorder.  
However, inasmuch as the veteran indicated that he wished to 
appeal all of the issues listed on the statement of the case 
(SOC), and supplemental statement of the case (SSOC), the 
Board assumes the service connection issue and the claim to 
reopen issue are also appealed, and decisions on those issues 
are included below.

The veteran's representative, in his VA Form 9, contended 
that a remand was needed because the RO did not provide 
copies of requested records pursuant to a March 2005 letter 
request, and had not complied with the duty to assist by 
failing to obtain copies of the records from Mary Lanning 
Hospital.  The veteran's representative argued that, because 
the records from Mary Lanning Hospital were not discussed in 
the RO's July 2004 decision, and were not discussed in the 
analysis of its February 2005 decision (sent March 7, 2005) 
denying a higher evaluation for the veteran's major 
depressive disorder, that the RO had failed to obtain those 
records.  Review of the claims files reveals that the records 
from Mary Lanning Hospital are included, and were obtained by 
the RO in March 2004.  The Board notes that the July 2004 
decision relates to the veteran's claim to reopen entitlement 
to service connection for his nasal disorder, and the records 
from Mary Lanning Hospital have no relevance to that claim, 
but instead relate to his claims for mental disorders.  It 
was also contended that, pursuant to letter requests dated in 
October 2004 and March 2005, the RO failed to provide the 
representative with copies of the veteran's VA treatment 
records from August 2001 to February 2005, and a copy of the 
VA examiner's January 2005 report.  Review of the record 
shows that apparently the representative's March 2005 request 
was inadvertently not in the claims file until he provided a 
copy with his July 2005 VA Form 9.  A notation on that letter 
shows that the requested copies were sent to the 
representative on July 13, 2005.  Therefore, the Board finds 
that the procedural complaints by the veteran's 
representative have been satisfied.  


FINDINGS OF FACT

1.  The veteran's major depressive disorder symptoms cause 
disability that approximates occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.

2.  An obsessive compulsive disorder or anxiety disorder is 
not attributable to active military service.

3.  By a decision entered in July 1976, the RO disallowed the 
appellant's claim for service connection for a right deviated 
nasal septum with allergic rhinitis; the veteran did not 
appeal that decision.

4.  Additional evidence has been received since the July 1976 
decision; however, it does not raise a reasonable possibility 
of substantiating a claim of service connection for a right 
deviated nasal septum with allergic rhinitis.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating of 
30 percent for a major depressive disorder have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 
(2006).

2.  The veteran does not have an obsessive compulsive 
disorder or anxiety disorder that is the result of disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).

3.  The RO's July 1976 decision is final.  38 C.F.R. §§ 
19.118, 19.153 (1976); 38 C.F.R. § 20.1103 (2006).

4.   New and material evidence has not been received to 
reopen the appellant's claim for service connection for right 
deviated nasal septum with allergic rhinitis.  
38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5108 (West 2002 
& Supp. 2005); 
38 C.F.R. §§ 3.1, 3.6, 3.156, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's initial claim for a higher 
rating for major depression, and his claim of service 
connection for obsessive compulsive disorder and anxiety 
disorder, a VCAA notice letter was sent in June 2002, prior 
to the RO's August 2002 decision on the service connection 
question. That letter informed the veteran of the evidence 
necessary to establish service connection.  He was notified 
of his and VA's respective duties for obtaining evidence, and 
he was asked to send the information describing additional 
evidence for VA to obtain, or the evidence itself.  
Subsequently, after a December 2003 remand decision by the 
Board, a May 2004 supplemental statement of the case (SSOC) 
was sent to the veteran by the RO, which informed him of the 
regulations that were relevant to his appeal, and provided 
him with an explanation as to why his claims had been denied.  
In May 2004, in response to a letter prior to forwarding the 
veteran's appeal to the Board, the veteran's representative 
filed a statement saying he had no further evidence to 
submit.  After a second remand decision by the Board in 
October 2004, the veteran was sent another VCAA notice letter 
in October 2004.  That letter gave the veteran further notice 
of his and VA's respective duties for obtaining evidence, and 
he was informed that if the evidence was not in his 
possession, he should provide enough information so that VA 
could request the information from the person or agency that 
had it.  In an October 2004 reply, the veteran's 
representative said the veteran had no additional evidence to 
submit.  

In a February 2005 SSOC, the RO addressed the denial of the 
veteran's claims for service connection for obsessive 
compulsive disorder and anxiety disorder, informed him of the 
regulations that were relevant to his appeal, and provided 
him with an explanation as to why his claims had been denied.  
In a decision that month, the RO granted service connection 
for a major depressive disorder with an evaluation of 10 
percent disabling.  The veteran appealed that decision, 
seeking an initial evaluation higher than 10 percent.  In 
connection with that appeal, the RO sent the veteran a June 
2005 SOC, which informed the veteran of the rating schedule 
provisions that were relevant to his appeal, and provided him 
with an explanation as to why his claim for a higher 
evaluation had been denied.  Additionally, another VCAA 
notice letter was sent to the veteran in July 2005.  That 
letter informed the veteran of the evidence necessary to 
establish a higher evaluation for his service-connected major 
depressive disorder.  He was notified of his and VA's 
respective duties for obtaining evidence.  He was also 
notified that, if the evidence was not in his possession, he 
should provide enough information so that VA could request 
the information from the person or agency that had it.

In connection with the veteran's claim to reopen entitlement 
to service connection for right deviated nasal septum with 
allergic rhinitis, a VCAA notice letter was sent to him in 
May 2004, prior to the RO's unfavorable July 2004 decision.  
That letter informed the veteran of the evidence necessary to 
establish service connection for his nasal disorder, 
including an explanation of what constitutes new and material 
evidence.  He was notified of his and VA's respective duties 
for obtaining evidence.  He was also notified regarding what 
was required to substantiate the underlying claim and that he 
should send any treatment records that were pertinent to his 
claimed condition, or provide enough information so that VA 
could request the information from the person or agency that 
had it.  In a November 2004 statement of the case, the RO 
further informed the veteran of the regulations that were 
relevant to his appeal, and provided him with an explanation 
as to why his claim had been denied.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  Here, as 
noted above, as concerns the veteran's claims for service 
connection for obsessive compulsive disorder and anxiety 
disorder, much of the required notice was not provided to the 
veteran until after the RO entered its August 2002 decision 
on his claims.  As concerns the claim for a higher evaluation 
for his service-connected major depressive disorder, the 
required notice was not provided until after the RO's 
February 2005 decision granting service connection with a 10 
percent evaluation.  With regard to the veteran's claim to 
reopen, some of the required notice was not provided until 
after the July 2004 unfavorable decision.  Nevertheless, the 
Board finds that any defect with respect to the timing of the 
notices in this case has been corrected.  As noted above, the 
veteran has now been provided with several notices that are 
in compliance with the content requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The veteran has been 
afforded ample opportunity to respond to the notices, to 
submit evidence and argument, and to otherwise participate 
effectively in the processing of this appeal.  Indeed, as 
noted above, the veteran's representative has provided 
responses to letters from the RO.  As the purpose of the 
notice requirement has been satisfied, no further corrective 
action is necessary.  Additionally, the Board notes that 
while the RO did not notify the veteran about the criteria 
for establishing a rating in connection with the pending 
service connection claims on appeal, that is not an issue 
before the Board.  Further, while the RO did not notify the 
veteran about the criteria for award of an effective date for 
any of the pending claims on appeal, this issue is not before 
the Board.  See Dingess, supra. Consequently, remand for re-
adjudication is not required.  

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his private 
treatment and VA treatment.  In connection with his claims 
for major depression, obsessive compulsive disorder, and 
anxiety disorder, he was afforded VA psychiatric examinations 
in July 2002 and January 2005.  The veteran has not 
identified and/or provided releases for any other relevant 
evidence that exists and can be procured.  Therefore, no 
further development action is warranted.

The Board acknowledges that the appellant has not been 
afforded a VA compensation examination and/or medical opinion 
in connection with his application to reopen.  However, a 
medical examination and/or opinion is not in order in the 
context of a claim to reopen filed on or after August 29, 
2001 unless new and material evidence has been received.  
See, e.g., Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (Applicability Dates); 38 C.F.R. § 3.159(c)(4)(iii) 
(2005).  Consequently, the Board finds that no further 
development action is required.

II.  The Merits of the Veteran's Claims

Major depressive disorder

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

Major depressive disorder is evaluated in accordance with the 
criteria set forth in 38 C.F.R. § 4.130, Diagnostic Code 9434 
(2006).  A 10 percent rating is warranted if the disorder is 
manifested by occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or, symptoms controlled by continuous 
medication.  

A 30 percent rating is warranted if the disorder is 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted if the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted if the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.

The highest available rating, 100 percent, is warranted if 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, one's own occupation, or one's own name. Id; 
see Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (the 
use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran 
and disorder, and the effect of those symptoms on the 
claimant's social and work situation).  38 C.F.R. § 4.130.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of examination.  38 
C.F.R. § 4.126(a).

Following a review of the relevant evidence in this case, and 
the applicable laws and regulations, it is the Board's 
conclusion that the evidence warrants the assignment of a 
schedular evaluation of 30 percent for the veteran's major 
depressive disorder

The veteran has an extensive history of treatment, both 
outpatient and inpatient, for psychiatric disorders going 
back to his childhood.  He seeks an initial evaluation over 
10 percent for his service-connected major depressive 
disorder, and he continues to seek service connection for 
obsessive compulsive and anxiety disorders.  He was 
discharged from his second period of service in March 1980 
when he became suicidal and was diagnosed with inadequate 
personality.  He began working for the Veteran's 
Administration in 1980 at the Grand Island VAMC.  Records 
suggest that he suppressed his symptoms until 2001, when he 
became suicidal, and began an intensive course of seeking 
psychiatric treatment.  He was hospitalized during August 
2001 at the Knoxville, Iowa, VA facility.  In January 2002, 
he attempted suicide, was first hospitalized at Mary Lanning 
Hospital, and then the Omaha VAMC in later January 2002.  He 
was again hospitalized for a fourth time in September 2002.  
He reported that he had broken up with his girlfriend.  When 
asked by a VA psychiatrist in January 2005 what happened to 
precipitate the significant change in his psychiatric status, 
he replied that, he had friends and a support group through 
his church.  However, the church disbanded, and he moved to 
another town.  Having lost his support network, he said he 
had lost all hope, and became suicidal.  In January 2005 he 
retired from his job at the Grand Island VAMC.  

Service medical records from his first period of service 
include a February 1969 report, submitted by E.J.C., M.D., 
reflecting that the veteran had received treatment from a 
private psychologist in Wichita, Kansas, who had conducted a 
Rorschach test of the appellant.  Dr. C. related that results 
from the Rorschach test showed that the veteran was 
"constricted, inattentive to obvious and minute stimuli 
usually attended to by fourteen year olds.  Ego loss was 
apparent.  Emotionally this boy had access to fantasy but 
used it infrequently.  He can identify with others and adapt 
in a mature manner, however, with pressure, emotions may be 
explosive."  Dr. C. noted that information concerning the 
veteran was available from V.L.S., M.D., Wichita, Kansas.

A December 1970 entrance examination report reflects that the 
veteran was found to have been psychiatrically "normal" at 
service entrance.  In the notes section of the report, it was 
noted that the veteran had a history of emotional problems 
but that he had not had any psychiatric problems or 
difficulties since that time.  A December 1970 Report of 
Medical History reflects that the veteran indicated that he 
had had nervous trouble.  He denied having any depression or 
excessive worry, frequent trouble sleeping, loss of memory or 
amnesia, and frequent or terrifying nightmares.  In the 
physician's summary section of the report, the examiner noted 
that the veteran had a "nervous stomach."

Service Medical Records show that the veteran reported having 
psychological difficulties with being in the service and he 
was referred to mental hygiene for a consultation.  In 
September 1972, the veteran complained of having anorexia for 
the previous week with fatigue and nervousness without any 
specific symptoms.  The examiner noted that the veteran had a 
prior history of "nerve" problems associated with the 
barracks.  An impression of depression was recorded.  When 
seen in the mental hygiene clinic a few days later, it was 
noted that the veteran had chronic depression secondary to 
barracks life.  The veteran stated that he felt depressed as 
result of having been referred to the clinic, but that his 
underlying depression had improved and that he no longer 
desired the consultation.  In July 1974, the veteran was 
again referred to the mental hygiene clinic for anxiety.  At 
that time, he indicated that he had been chronically unhappy 
and had been "in his own little world" most of his life.  The 
examiner related that the veteran showed a poor memory for 
his age of 25.  A February 1976 service discharge examination 
report reflects that the veteran was found to have been 
psychiatrically "normal."

Service medical records from the veteran's second period of 
service include a May 1979 entrance examination report 
reflecting that the appellant was found to have been 
psychiatrically "normal."  A May 1979 Report of Medical 
History reflects that the veteran denied having any frequent 
trouble sleeping, depression or excessive worry, loss of 
memory or amnesia, and nervous trouble of any sort.  During 
his second period of service, the veteran continued to be 
seen for nervousness, thoughts of suicide, an inability to 
cope, and anxiety.

On March 24, 1980, the veteran reported to the emergency room 
at the Fort Polk Army Hospital, saying that he was suicidal, 
and had a plan to borrow some money to purchase sleeping 
pills.  He stated that his problem was that he was given the 
same MOS (carpenter) as he had during his first tour of duty, 
and he had re-enlisted in order to have a new MOS.  He 
appeared depressed, and had a low threshold for mental 
strain.  Pressure from his peers and supervisors caused 
agitation.  He was admitted to the psychiatric unit at the 
hospital.  A March 25, 1980, clinical record noted that the 
veteran was on suicide watch, that he related no interest in 
clinic activities, and he was reclusive and displayed much 
difficulty making a decision as to his project.  He was 
assessed with limited social interaction, poor self-esteem, 
and difficulty with making decisions, with a fair adjustment 
to daily living performance.  On March 28, 1980, the veteran 
was diagnosed as having an inadequate personality manifested 
by ineffectual responses to work and social stress.  His 
impairment for further military duty was considered marked.

An April 1980 mental status examination report stated that 
the veteran had no significant mental illness.  In an April 
1980 Report of Medical History, the veteran indicated that he 
had had depression or excessive worry and nervous trouble.  
He reported that around the age of thirteen, he had been 
treated by a child psychologist in Wichita, Kansas and that 
he had been admitted to Fort Polk Army Hospital on March 24 
to 28, 1980.  A history of mental problems with no actual 
complaints was noted by the evaluating physician.

The veteran, who was 52 years old at the time, consulted the 
Grand Island VAMC on August 16, 2001, because he was thinking 
about suicide.  The VA psychiatrist (Dr. N.S., who had 
regularly treated the veteran) diagnosed the veteran as 
having depression not otherwise specified, obsessive 
compulsive disorder, chronic bronchitis and sinusitis, with 
moderate stressors, and a global assessment of functioning 
score (GAF) of 45, noting that his highest GAF score in the 
past twelve months was 50.  Initially the veteran planned to 
participate in outpatient treatment.  However, after he had 
been in and out of the psychiatrist's office several times 
during the day, sometimes with his social worker therapist 
(M. C., who has had a regular treatment relationship with the 
veteran) present, he was persuaded to go to the Knoxville, 
Iowa, VA facility for inpatient treatment of his suicide risk 
and depression.

The veteran was hospitalized at the Knoxville VA facility's 
psychiatric unit from August 16 to August 27, 2001, when he 
was transferred to the domiciliary unit until discharge on 
August 31, 2001.  On admission and discharge, he was 
diagnosed as having obsessive compulsive disorder; major 
depressive disorder not otherwise specified; sinusitis, 
moderate stressors, and a GAF score of 50.  The psychiatrist 
noted that, on admission, the veteran did not exhibit any 
active suicidal or homicidal ideation, and he was placed in 
an intermediate level of care.  The veteran showed 
significant psychosocial stress because a long term 
relationship had come to an end, and he became distraught and 
increasingly worried and preoccupied about what he had done 
wrong in that relationship.  His obsessive compulsive 
symptoms were exacerbated, and he became increasingly 
suicidal.  The veteran was observed to be alert and well 
oriented.  He was noticeably anxious.  There were no signs of 
psychosis or cognitive deficits.  The obsessive compulsive 
symptoms were felt to be more prominent, but his mood was 
clearly depressed.  At discharge, it was noted that the 
veteran's condition was improved.  The psychiatrist noted 
that the veteran's improvement was more noticeable after he 
transferred to the domiciliary unit.  By August 31 it was 
felt he had stabilized sufficiently to permit his discharge, 
and that he was no longer at risk.  The veteran was to 
continue outpatient treatment at the Grand Island VAMC.  

On January 7, 2002, the veteran attempted suicide by taking 
an overdose of pills.  He woke up on January 8, was called by 
his supervisor because he had been missing from work, who 
called the police, who in turn took him to St. Francis 
Hospital.  From there he was committed to Mary Lanning 
Memorial Hospital until he was discharged on January 21, 
2002. 

On admission at Mary Lanning Hospital, the veteran reported 
that he had a long history of depression, anxiety, and an 
obsessive compulsive disorder.  He said he had attempted 
suicide at age 19 by overdosing on pills.  He denied any 
prior suicide attempts (but it was noted the record showed he 
had made a suicide attempt two years prior).  He reported 
that he had been depressed for as long as he could remember, 
and he had thought about killing himself for as long as he 
could remember.  He described himself as always being 
somewhat of a loner, and said he was diagnosed with obsessive 
compulsive disorder three to four years ago.  He has been 
treated with various drugs.  He obsesses about what others 
are thinking; obsesses about thoughts he has had about 
others, particularly negative thoughts; he constantly 
apologizes to others, and then apologizes for apologizing.  
He always wonders if he's being manipulative, or if he is 
being straight, with other people.  He said that his 
obsession with guilt caused the breakup of a serious 
relationship, and he felt guilty about having been sexually 
active.

The social worker observed that the 52-year old veteran 
appeared to be his stated age.  He was neatly groomed, and 
dressed in hospital garb.  He was pleasant and cooperative 
with the interview process.  His speech was coherent, 
organized and goal-directed, somewhat slow and halting.  He 
endorsed a long period of depressed mood with suicidal 
ideation, anxiety, obsessive thoughts, and feelings of guilt 
after which he continuously apologizes.  He felt he had 
driven away all his friends by his behaviors.  He denied any 
hallucinations, and no delusions were noted.  He was alert 
and oriented in three spheres.  His affect was blunted.  His 
mood was dysphoric.  His immediate, recent and remote memory 
appeared to be intact.  He was able to abstract and perform 
higher executive functions.  His concentration was 
unimpaired, with fairly good judgment and insight.  The 
veteran stated that he felt worse off than he would have been 
if the suicide attempt had been successful.  He was obsessing 
about going back to work, and what other people would think 
of him.  The only assets the social worker noted were that 
the veteran had a good job, and was connected to a therapist 
and psychiatrist.  His liability was chronic mental illness.  
The initial diagnosis was major depressive disorder, 
recurrent, severe; obsessive compulsive disorder; rule out 
alcohol abuse; stressors of problems with his primary support 
group, and with his social environment; and a GAF score of 
25. 
A psychologist gave a similar initial diagnosis, but assessed 
a GAF score of 20.  
At discharge on January 21, 2002, the veteran was stating 
that he was not suicidal, but he was apprehensive about going 
home.  He was diagnosed with major depressive disorder, 
recurrent, severe; obsessive compulsive disorder, stressor 
problems related to his primary support group, and his social 
environment; and a GAF score of 55-60 was assigned.  

(As part of the veteran's history, the Board notes that, 
while he was at Mary Lanning Hospital, he reported to a 
therapist that he had also been hospitalized at Richard Young 
Hospital in Omaha for about two days in about 1998 because of 
suicidal ideations.  The veteran provided authorization for 
VA to obtain the records, but Richard Young Hospital replied 
that it had no records to provide.)  

On January 22, 2002, the day after his discharge from Mary 
Lanning Memorial Hospital, the veteran was admitted to the 
psychiatric intensive care unit at the Omaha VAMC.  He had 
stated he was seeking electric shock therapy.  The veteran 
reported his long history of major depression, going back 20 
to 30 years.  He described his symptoms as going up and down, 
involving decreased energy, social withdrawal, decreased 
interest in pleasurable activities, poor appetite, increased 
sleep, and suicidal and homicidal ideation.  He did not 
recall when he was first diagnosed with depression, but 
stated it had caused him significant problems over the past 
several decades.  He had also been diagnosed with anxiety 
disorder and obsessive compulsive disorder about the same 
time.  He had tried most antidepressant medications on the 
market, but they never gave him much relief.  Therefore, he 
was now considering electric shock treatment.  He described 
his anxiety as worrying about troublesome thoughts that he 
has throughout the day, most days of the week.  He described 
his obsessive and intrusive thoughts as being critical of 
people, for which he feels guilty, which results in a 
compulsive behavior of apologizing for the thoughts.  He 
reported that he was very uncomfortable speaking about sexual 
abuse he experienced as a child, and he was still very 
uncomfortable about it.

The VA psychiatrist observed that the veteran was well 
groomed, dressed in hospital garments.  There were no 
abnormal mannerisms, he made good eye contact, and had good 
posture.  He was very cooperative.  His mood was down, affect 
was somewhat blunted, and he showed good range at times and 
was appropriate.  His thought process demonstrated average 
rate and rhythm, normal volume, and no blocking or stuttering 
was noted.  His speech was goal directed.  He denied any 
auditory or visual hallucinations, racing thoughts, or 
delusions.  He stated he had suicidal ideation since his 
admission, but had no plan.  He expressed compulsive behavior 
in his way of needing to apologize for having thoughts about 
people.  He denied any phobias.  He was oriented to person, 
place, and time, with good insight and judgment.  He gave 
appropriate answers to questions to test his abstract 
thinking.  

The veteran was diagnosed with major depression, obsessive 
compulsive disorder, and generalized anxiety disorder.  
Stressors were described as moderate to severe including 
having no friends, the recent breakup with his girlfriend, 
job difficulties secondary to intrusive thoughts, and recent 
suicide attempts.  It was noted that he expresses a deep lack 
of self confidence and self-esteem.  Positive aspects were 
noted to be having good contact with his mother, and 
happiness with the ability to be living independently.  A GAF 
score of 30 was assigned.

The veteran was discharged from the Omaha VAMC after 36 days 
on February 28, 2002, with plans to participate in group 
therapy at a half-way type house in Grand Island, and receive 
treatment from his psychiatrist (Dr. N.S.), and his therapist 
(M.C.) at the Grand Island VAMC.  The discharge summary noted 
that the veteran had received six electroconvulsive therapy 
(ECT) treatments.  The psychiatrist observed that before the 
treatments, the veteran was extremely isolated, and had a 
blunted, flattened, affect.  After the treatments, his mood 
had significantly improved.  His affect had improved 
considerably, he became more sociable with his peers, and his 
face became more animated.  He denied having any suicidal 
ideation during the hospitalization, and expressed positive 
plans for the future.  He expressed some improvement in his 
obsessive compulsive disorder, and said he felt less guilty 
about his thoughts, and less of a need to apologize.  He also 
had stated that he felt the ECT treatments and medications 
made him feel less depressed.  It was also noted that the 
veteran had displayed some paranoia, for which he was given 
medication.  The final diagnosis on discharge was major 
depressive disorder, recurrent; obsessive compulsive 
disorder; chronic sinusitis; severe chronic mental illness as 
the stressor; with a 25 GAF on admission, and 55 on 
discharge. 

In May 2002, Dr. N.S., the veteran's regular treating 
psychiatrist at the Grand Island VAMC, provided the veteran 
with an opinion letter.  He stated the veteran was being seen 
by him on a regular basis for diagnoses of major depression, 
recurrent; anxiety disorder not otherwise specified; and 
obsessive compulsive disorder.  Noting that the veteran's 
military records showed he had been treated for problems with 
anxiety, he opined that the veteran's current medical 
condition had been aggravated by his military service.  

The veteran filed his claim for service connection for major 
depression, obsessive compulsive disorder, and anxiety 
disorder in June 2002.  In connection with that claim, he was 
afforded a VA psychiatric compensation and pension (C&P) 
examination during July 2002 at the Grand Island VAMC.  It 
appears that the psychiatrist (Dr. R.D.) did not have the 
veteran's claims file to review, as he seems to have based 
his examination and opinion entirely on reporting by the 
veteran.  He noted that the veteran had a very poor memory 
for the sequence of events and dates of his hospitalizations, 
and that the hospitalizations could differ from his existing 
medical records.  

The VA psychiatrist observed that the veteran was fairly 
developed and nourished, not in any acute distress.  He had 
acceptable hygiene, and no abnormal movements or mannerisms.  
He appeared to be very nervous, and seemed to have a very 
poor memory resulting from his extreme anxiety during the 
evaluation.  He could not remember things.  He had difficulty 
putting events in sequence, and he apologized for providing 
wrong information initially.  He was oriented to name, place, 
date, and to the present situation.  He had difficulty 
maintaining attention and concentration, and appeared to be 
quite preoccupied with certain things in his mind.  He denied 
any hallucinations, or abnormal thought process.  He denied 
any suicidal or homicidal ideations.  He remained cooperative 
throughout the interview.  However, he exhibited continuous 
anxious and nervous behavior, which the examiner felt 
prohibited appropriate expression of his feelings.  His 
interaction was quite acceptable, and his insight and 
judgment were intact.  The veteran admitted to anxiety and 
depression, and obsessive compulsive disorder.  The examiner 
opined that the veteran's poor memory may have been affected 
by his obsessive compulsive disorder.  He was determined to 
be competent for VA disability purposes.  

Dr. R.D. diagnosed the veteran with generalized anxiety 
disorder, chronic, mild to moderate; dysthymic disorder, 
recurrent, moderate to severe; alcohol dependence, continuous 
and chronic; obsessive compulsive disorder; moderate to 
severe stressors due to limited social activities, lack of 
interpersonal coping skills, solitary lifestyle, and 
inadequate family support.  A GAF score of 50 was assigned.  
The examiner further commented that the veteran showed 
serious symptoms with a history of suicide attempts, severe 
obsessive rituals, serious impairment in his social life and 
activities, having no friends, unable to relate to others, 
and marginal performance at work.

Dr. R.D. further summarized his findings, and stated that the 
veteran had indication of a generalized anxiety disorder with 
associated dysthymic disorder, which were secondary to his 
primary diagnosis of obsessive compulsive personality 
disorder.  He noted that the veteran had continued to use 
alcohol, which was of little value in controlling his panic 
attacks.  He noted that the veteran apparently had abundant 
panic attacks in his daily activities, as he had a lot of 
difficulty in coping with and managing his daily stressors.  
It appeared to the examiner that the veteran had episodes of 
panic attacks during his developmental years up to and in 
service, and after service.  He opined that the veteran's 
anxiety disorder and depression were not inherent in his 
military service, but had their roots in his developmental 
years where he was exposed to extreme stressful conditions 
that he could not cope with.  While in service, it appeared 
that the veteran was able to cope marginally with his 
prevailing anxiety and depressive process, and was able to 
spend 5 years and 8 months in service without any undue 
exaggeration, complications, experiences, or consequences 
related to his pre-military service anxiety and depressive 
disorders.  He opined that he did not believe that military 
service had produced any exacerbation of the veteran's 
generalized anxiety disorder.  He found no link of the 
veteran's current symptoms (including his obsessive 
compulsive disorder symptoms) to his military service, and 
opined that it was not likely that the anxiety and depressive 
disorders would have stemmed out of his military service. 

The veteran was hospitalized at the Omaha VAMC from September 
19 to September 25, 2002, due to suicidal thoughts with a 
plan brought about by depression and recurrent obsessions and 
compulsions.  This was his fourth hospitalization since 
August 2001.  He reported that he had recurrent sexual 
thoughts about his mother and his previous girlfriend, as 
well as other women he sees.  When he had inappropriate 
thoughts, he felt the need to apologize, which caused 
problems at work.  He had a depressed mood, was sleeping more 
than usual, had loss of interest and decreased energy, and 
felt guilty about his sexual thoughts.  

He was 53 years old, and was observed to be disheveled and 
looking older than his stated age.  His hands were shaking 
slightly; his eye contact varied throughout the interview; 
his mood was dysthymic; and his affect was blunted.  His 
speech was slowed with a hesitant rhythm.  His thought 
process was directed and logical, but his thought content 
included sexual obsessions, a lot of feelings of inadequacy, 
and strong moral judgments on himself.  He showed no suicidal 
ideation (but initially presented himself with thoughts of 
overdosing).  He was oriented times three, but he evidenced 
slowed thinking.  While his recent memory appeared intact, he 
could not remember a childhood event.  He evidenced poor 
concentration throughout the interview.  His mind wandered, 
and he said he "spaced out."  His insight and judgment were 
poor, and his intelligence was observed to be below normal.  
The VA psychiatrist (Dr. W.M.) summarized, stating that the 
veteran had a history of major depression.  He was 
preoccupied by sexual thoughts, and thoughts of harming 
himself.  His repetitive thoughts had caused problems for him 
at work, and led him to isolate socially.  

Dr. W.M. initially diagnosed the veteran with major 
depression; impulse control disorder, unspecified; and 
probable obsessive compulsive personality disorder.  He noted 
social isolation as a moderate stressor.  A GAF score of 30 
was assigned.

On discharge, Dr. W.M. observed that the veteran was feeling 
improved.  He was less preoccupied with sexual impulses, and 
continued to try to break the habit of apologizing.  His 
affect and mood were calm and cooperative.  His speech and 
thought processes were coherent.  His thought content 
presented minimal danger, and he demonstrated less confusion 
over his suicidal urge.  He was alert and oriented times 
three.  The final diagnosis was major depressive disorder, 
recurrent; impulse control disorder, not otherwise specified 
(compulsive sexual behavior); and compulsive personality.  
Stressors were noted to be moderate, and a GAF score of 55 
was assigned.  

Pursuant to an October 2004 remand by the Board for further 
development, the veteran was afforded another VA psychiatric 
examination in January 2005.  The VA psychiatrist (Dr. E.H.) 
noted that he had reviewed the claims file and the veteran's 
service medical records.  The veteran reported depressive 
symptoms of feeling down and hopeless at times.  At present 
he was able to get to sleep without difficulty using 
medications.  His main interest was exercise, but because of 
the cold weather, bronchitis, and a knee problem, he had not 
been able to run.  He had adequate energy.  He noted some 
decrease in concentration ability.  His weight was stable.  
He was not suicidal or homicidal.  The examiner noted that 
these symptoms were indicative of depression to a mild 
degree.

Dr. E.H. observed that the 55-year old veteran was 
appropriately dressed and groomed.  He appeared mildly 
awkward in the social relationship, but was able to proceed 
with the interview without difficulty.  No bizarre behavior 
was observed, nor were there any unusual motor mannerisms.  
He appeared somewhat uncomfortable, and sat forward in a 
moderately tense fashion. He had appropriate eye contact, was 
not hostile or suspicious, and the information he reported 
appeared reliable.  His speech exhibited normal tone, volume, 
and pacing, and he was spontaneous in his thought process.  
He could reach goal ideals with mild circumstantiality and 
some indication of obsessional thinking.  No hallucinations, 
delusions, grandiosity, or paranoia was observed.  His affect 
was awkward, and somewhat constricted.  His mood was uneasy, 
and not depressed.  He was gaining insight into his 
condition.  He was oriented as to time, person, place, and 
situation, and he participated actively in the interview.  
His memory was limited for his childhood.  He was vague bout 
specific dates and times, and it appeared that he had a hard 
time chronologically recalling events.  It was noted that 
psychological testing in 1969 showed he was functioning in 
the full scale IQ range of normal.  He did not show 
vegetative signs of major depression.  The examiner felt he 
was not a danger to himself or others, and he was competent 
for VA purposes.  

Dr. E.H. diagnosed the veteran with major depressive 
disorder; and obsessive compulsive personality disorder, 
noting he also has schizoid and avoidant traits.  He noted 
that there were mild stressors without specifying them.  He 
assigned a GAF score of 62 indicating mild symptomatology for 
the major depressive disorder, and 50 indicating serious 
symptoms for the obsessive compulsive disorder.  Differing 
with the opinion in the prior July 2002 VA examination by Dr. 
R.D, this VA psychiatrist concluded that the veteran's major 
depressive disorder began while he was on active duty, and 
therefore was a result of active duty.  It was not an 
aggravation of a pre-existing condition.  He further opined 
that the obsessive compulsive personality disorder was a 
lifelong character logic pattern of behavior, and was not the 
result of military service, and was not caused or aggravated 
by service.  He said that, based on the information he had, 
he could not make a diagnosis of anxiety disorder or 
obsessive compulsive disorder.

Subsequently, after considering available new evidence in the 
form of service medical records from the veteran's second 
tour of service at Fort Polk (discussed above), and the most 
recent progress note by the veteran's regular psychiatrist 
(Dr. N.S.) at the Grand Island VAMC, the Omaha VAMC 
psychiatrist issued a February 2005 clarification opinion.  
(The January 25, 2005, progress note by Dr. N.S. at the Grand 
Island VAMC diagnosed the veteran as having obsessive 
compulsive disorder; major depressive disorder recurrent, 
anxiety disorder not otherwise specified, seizure disorder in 
remission, and attention deficit disorder, with a GAF score 
of 57.)  Dr. E.H. stated that the Fort Polk records gave him 
no reason to change his prior opinion.  He stated that the 
previously noted symptoms of depression were consistent with 
a major depression in partial remission, which was his 
primary diagnosis.  He felt that the anxiety the veteran 
showed (primarily worries without panic attacks) did not meet 
the criteria for an independent diagnosis, but were 
associated with depression and obsessive compulsive 
personality.  He also opined that he factored an appropriate 
level of anxiety into the GAF score of 62 he had assigned for 
depression.  He felt that the veteran's symptoms did not rise 
to the level of an obsessive compulsive disorder, as it was 
considered to be lifelong and not caused by stressors in 
adult life.  He said that military service was not a known 
cause for obsessive compulsive disorder.  He further opined 
that, while the veteran had some difficulty with 
concentration, in his opinion that was related to the 
concentration impairment associated with major depression, 
and not adult attention deficit disorder.  Dr. H. concluded 
by saying he was not in disagreement with Dr. N.S., but that 
his diagnosis for compensation purposes to support a 
disability determination required a different emphasis than 
those of a treating physician for clinical purposes.  

The veteran has undergone regular and extensive psychiatric 
treatment at the Grand Island VAMC with his psychiatrist (Dr. 
N.S.), and his therapist (W.C.).  After his hospitalization 
at the Omaha VAMC during September 2002, the veteran began to 
progress with no further hospitalizations.  Dr. N.S., the 
veteran's treating psychologist at the Grand Island VAMC 
continued to diagnose the veteran with obsessive compulsive 
disorder; major depressive disorder, recurrent; and anxiety 
disorder not otherwise specified.  

In February 2003 Dr. N.S's. subjective observation was that 
things had not changed much.  The veteran had last been in 
one month ago.  The veteran reported that he continued to 
have obsessive thoughts about having sex with his mother, 
which made him angry with himself.  He was taking his anger 
out at work by breaking things, and he had been reprimanded 
by his supervisor for that.   He said that he had good days 
and bad days with his mood and anxiety.  He denied any 
current suicidal or homicidal ideation.  He had been 
compliant with taking his medications.  Dr. N.S. observed 
that the veteran was alert, awake, oriented times three, and 
was cooperative with fair hygiene and grooming.  He was 
appropriately dressed, and had good eye contact.  He 
exhibited tremors in both hands.  His affect was of decreased 
range, was of normal intensity, and was related and 
appropriate.  His mood was euthymic, and his speech was 
fluent and spontaneous with a normal rate.  The veteran did 
exhibit intrusive thoughts, and reported problems with short-
term and long-term memory.  He showed no psychosis, had good 
insight, but poor judgment.  A GAF score of 45 was assigned.

In February 2004, Dr. N.S. still made the subjective 
observation that things were pretty much the same.  The 
veteran had last been in two months ago.  The veteran 
reported that his moods had been mostly stable.  He had been 
compliant with taking his medications, and felt that the one 
prescribed for the tremors in his hands was not helping him 
much.  He had become involved attending a WICA nature-based 
religious group in Lincoln, and planned to attend once a 
month.  He was planning a vacation trip to the San Padre 
Islands in April.  He had been working well at his job (at 
the Grand Island VAMC), and did not have any problems there.  
He denied any current problem with his sleep, his appetite, 
or his energy levels.  He denied any obsessive thoughts or 
compulsive behavior, and any suicidal or homicidal ideation.  
Dr. N.S. observed that the veteran was alert, awake, oriented 
times three, and was cooperative with fair hygiene and 
grooming.  He was appropriately dressed, and had good eye 
contact.  No psychomotor abnormalities were observed.  No 
rigidity was observed.   He did have some mild tremors.  His 
affect was of normal range and intensity, and was related and 
appropriate.  His mood was euthymic.  His speech was fluent 
and spontaneous with a normal rate.  No formal thought 
disorder was observed, nor did the veteran exhibit any 
suicidal or homicidal ideation or psychosis.  He showed good 
insight, and fair judgment.  There were no problems with 
memory or concentration.  A GAF score of 62 was assigned.

During November 2004, the veteran consulted Dr. N.S on a 
walk-in appointment.  He had last been seen three months 
prior.  The veteran reported that he was having some problems 
with his mother who was showing signs of dementia.  He had 
also bought a jeep, and that was giving him some problems.  
He felt he had a lot going on.  He reported mood highs and 
lows, racing thoughts, and difficulty falling asleep.  He had 
been skipping the morning dose of one of his medications.  
There were no problems at work, and no feelings of 
helplessness or hopelessness.  He felt he had somewhat better 
control over his obsessive thoughts.  He denied any strange 
or bizarre experiences, and denied any suicidal or homicidal 
ideation.  Dr. N.S's. observations were essentially the same 
as noted in the February 2004 report.  He did note the 
presence of tremors in the veteran's hands, that the veteran 
had reported problems with his concentration, and that his 
insight and judgment were good.
A GAF score of 58 was assigned.

Dr. N.S's. last report in the record was for February 25, 
2005.  The veteran had retired from his VA job after 25 years 
in January 2005.  His last visit with Dr. N.S. had been one 
month prior.  The veteran complained that he had not been 
able to find a job.  He reported that things were getting 
difficult financially, and he had borrowed some money to tide 
him over, as he had not started to receive his pension check.  
He had been experiencing some anxiety over this.  He reported 
that he has been limiting his job application efforts to only 
day-time positions, and he felt that his age had been a 
deterrent.  He said that his moods had been stable.  He had 
been compliant with taking his medications, except for one he 
did not refill because of the co-payment required by his 
insurance.  He reported recent trouble with sleep, but had no 
problems with his appetite and energy levels.  He felt no 
hopelessness or helplessness.  He had better control over his 
obsessive thoughts.  He denied any strange or bizarre 
experiences.  He denied any suicidal or homicidal thoughts.  
Dr. N.S's. observations were again essentially the same as in 
February 2004, but noting the tremors in the veteran's hands, 
that his judgment was good, and that he had reported problems 
with his concentration.  A GAF score of 55 was assigned.  

Under the circumstances, given the totality of the evidence 
and with reasonable doubt resolved in the veteran's favor, it 
is the Board's conclusion that the veteran's disability 
picture more nearly approximates the criteria required for a 
30 percent rating with occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal).  His depressive symptoms 
do not rise to the level required for a 50 percent rating 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

The Board notes that the veteran presents a complex picture 
of psychiatric disorders which the record shows to have 
affected him his entire life (at Mary Lanning Hospital in 
January 2002 he reported that he had been depressed for as 
long as he could remember, and he had thought about killing 
himself for as long as he could remember).  He managed to 
suppress his symptoms and cope through his first period of 
service, although he had been diagnosed with depression even 
during service in 1972.  After he was briefly hospitalized 
for suicidal ideation, and discharged from service in March 
1980, he again successfully coped through many years of 
working for VA.  When, in about 2001 he lost his support 
group at church, moved to a different town, and his 
girlfriend broke up with him, he suffered a break-down, and 
was hospitalized four times from August 2001 to September 
2002.  Since September 2002 the record shows that, with 
intensive psychiatric treatment and medications, the veteran 
has progressed to lead a more normal lifestyle, as he had 
prior to August 2001.  However, the recent reports by his 
regular treating psychiatrist, Dr. N.S., show that his 
suppressed symptoms still cause problems for the veteran.
 
In evaluating the veteran's service-connected major 
depressive disorder, the Board notes that, in the January 
2005 VA psychiatric examination, Dr. E.H. observed that the 
veteran's depressive symptoms included feeling down and 
hopeless at times, an inability to sleep without medications, 
and a decrease in concentration.  He observed, among other 
things, that the veteran sat forward in a moderately tense 
fashion; that he could reach goal ideals with mild 
circumstantiality; that his affect was awkward and somewhat 
constricted; his mood was uneasy; and he had a hard time 
recalling chronological events.  In his addendum to his 
report, Dr. E.H. stressed that, based on the previously noted 
depressive symptoms; his primary diagnosis was of major 
depression in partial remission.  He opined that the 
veteran's anxiety did not rise to the level of an independent 
diagnosis, stating that it was associated with the veteran's 
depression and obsessive compulsive personality.  He opined 
that the veteran's difficulty with concentration was 
associated with his major depression.  He also opined that he 
had factored in an appropriate level of anxiety into the GAF 
score of 62 he had initially assigned for the major 
depression, and indicating mild symptomatology.  

The Board appreciates the efforts of Dr. E.H. to provide 
separate discussions of the veteran's psychiatric disorders.  
However, some conflict is noted in his treatment of the 
veteran's obsessive compulsive disorder.  In his initial 
report, Dr. E.H. concluded that, based on the information he 
had, he could not make a diagnoses of obsessive compulsive 
disorder, yet he assigned a GAF score of 50 to it, indicating 
serious symptoms for the obsessive compulsive disorder.  In 
his addendum opinion, he added that he felt that the 
veteran's symptoms did not rise to the level of an obsessive 
compulsive disorder because it was considered to be lifelong, 
not caused by stressors in adult life, and that military 
service was not a known cause for obsessive compulsive 
disorder.

Yet Dr. R.D., in the first VA psychiatric C&P examination 
report in July 2002, gave a primary diagnosis of obsessive 
compulsive disorder, and assigned an overall GAF of 50.  Dr. 
R.D. (similarly to Dr. E.H.) connected the veteran's chronic 
generalized anxiety disorder, which he described as mild to 
moderate, to the veteran's recurrent dysthymic disorder, 
which he rated as moderate to severe.  He noted that the 
veteran had displayed extreme anxiety, continuous and anxious 
behavior, during the interview to the extent he felt it 
inhibited appropriate expression of the veteran's feelings.  
He also exhibited a problem with concentration, and was 
preoccupied.  The veteran was also noted to have had a poor 
memory.  Dr. R.D. had further commented that the veteran 
showed serious symptoms with a history of suicide attempts, 
severe obsessive rituals, serious impairment in his social 
life and activities, having no friends, an inability to 
relate to others, and displaying a marginal performance at 
work.  He also noted that the veteran had abundant panic 
attacks in his daily activities, as he had a lot of 
difficulty in coping with and managing his daily stressors.  
He felt the veteran had episodes of panic attacks during his 
developmental years, in service, and after service.  

In connection with the Board's decision that the veteran's 
major depressive disorder symptoms have been more moderate 
than mild, and more frequent than transient, the Board 
determines that its decision is further supported by the GAF 
scores assigned to the veteran from his September 2002 
hospitalization to February 2005.

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  It does 
not include impairment in functioning due to physical (or 
environmental) limitations.  The GAF score and the 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See e.g., Richard v. Brown, 
9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 
240 (1995).

According to the DSM-IV, a GAF score of 11 to 20 is 
indicative of some danger of hurting self or others (e.g., 
suicide attempts without clear expectation of death; 
frequently violent; manic excitement) OR occasionally fails 
to maintain minimum personal hygiene (e.g., smears feces) OR 
gross impairment in communication (e.g., largely incoherent 
or mute).  A GAF score of 21 to 30 indicates behavior is 
considerably influenced by delusions or hallucinations OR 
serious impairment in communication or judgment (e.g. 
sometimes incoherent, acts grossly inappropriate, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g. stays in bed all day; no job, home, or friends).  A GAF 
score of 31 to 40 is indicative of "some impairment in 
reality testing or communication (e.g. speech at times is 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g. depressed man avoids 
friends, neglects family, and is unable to work. . . . ."  A 
GAF score of 41 to 50 is indicative of "serious symptoms 
(e.g. suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job)."  A GAF score of 51 to 60 is indicative of 
"moderate symptoms (e.g. flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g. few 
friends, conflicts with peers or co-workers)."  

In the present case, the GAF scores assigned to the veteran 
by Dr. N.S., his treating psychiatrist at the Grand Island 
VAMC, after his September 2002 hospitalization were 45 in 
February 2003, 62 in February 2004, 58 in November 2004, and 
55 on February 25, 2005.   The Board notes that, while the 
veteran has made progress since his lowest GAF score of 20 in 
January 2002, his more recent scores along with the 
accompanying treatment reports, indicate that his depressive 
and anxiety symptoms are in the moderate range of the mid to 
high 50s.  The Board in the present case is more persuaded by 
the GAF scores assigned by the veteran's treating 
psychiatrist who has been more familiar with the veteran over 
a longer period of time.  His reports also indicate that the 
veteran's condition is not completely stable, his GAF scores 
have varied, and the veteran presumably has continued 
psychiatric treatment and medications.  While the veteran in 
early 2005 may no longer have been suicidal or homicidal, or 
experiencing panic attacks, his depressive and anxiety 
symptoms appear to the Board to place him in the range of the 
51 to 60 GAF score range.  A GAF score of 51 to 60 is 
indicative of "moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with peers or co-workers."  The 
record shows that the veteran has experienced depressive and 
anxiety symptoms of varying intensity throughout his life.  
The Board acknowledges this fact by determining that the 
veteran's symptoms are not "transient" or "mild."

For all the foregoing reasons, the Board finds that the 
veteran's service-connected major depressive disorder has met 
the criteria for the higher 30 percent rating, but no higher.  

In evaluating this claim, the Board has specifically 
considered whether the veteran is entitled to a "staged 
rating."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  It is the Board's conclusion, however, that the 
record supports that the veteran was experiencing similar 
major depressive disorder symptoms (as best as they can be 
separated from his non-service connected anxiety disorder and 
obsessive compulsive disorder symptoms) at the time he filed 
his initial claim in June 2002.  A "staged rating" is not 
warranted.

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2005).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.
 
The Board has considered whether the veteran's claim for a 
higher evaluation for his major depressive disorder should be 
referred for consideration of an extraschedular evaluation, 
and has concluded that no such referral is warranted.  The 
record shows that, while he suffers from moderate symptoms of 
major depression, the veteran is retired with a pension, and 
he has denied any current suicidal or homicidal ideation.  
The Board notes that the veteran's situation is complicated 
by his non-service connected chronic obsessive compulsive 
personality and anxiety disorder, which have also improved 
since his last hospitalization in September 2002.  There is 
nothing in the record to suggest that his disability picture 
is so exceptional or unusual as to render impractical the 
application of the regular schedular standards.

Service connection for
obsessive compulsive disorder and anxiety disorder

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2005).

The Board notes that the extensive record of examination and 
treatment discussed above shows that the veteran has 
regularly been diagnosed with obsessive compulsive disorder; 
major depressive disorder, recurrent; and anxiety disorder 
not otherwise specified.  He has also been found to have 
obsessive compulsive personality disorder.

In July 2002, the VA examiner, Dr. R.D., opined that he did 
not believe that military service had produced any 
exacerbation of the veteran's generalized anxiety disorder.  
He found no link of the veteran's current symptoms (including 
his obsessive compulsive disorder) to his military service, 
and opined that it was not likely that the anxiety and 
depressive disorders would have stemmed out of his military 
service.

In January 2005, the VA examiner, Dr. E.H., while stating 
that he did not feel he had enough information on which to 
base a diagnosis of obsessive compulsive disorder, opined 
that obsessive compulsive disorder was a lifelong character 
logic pattern of behavior, was not the result of the 
veteran's military service, and was not caused or aggravated 
by service.  He opined that the veteran's anxiety symptoms 
did not meet the criteria for an independent diagnosis, but 
were associated with his depression and obsessive compulsive 
disorder. 

As noted above, the Board, in considering the veteran's total 
history of treatment, finds that the veteran has regularly 
been diagnosed with those separate disorders.  The VA 
examiners' reports show differing approaches in arriving at 
their opinions, and the examinations occurred at differing 
stages of the veteran's mental illness.  Based on their 
opinions the Board concludes that the veteran's obsessive 
compulsive disorder and his anxiety disorder were not 
incurred in or aggravated by his service.  The preponderance 
of the evidence is against the veteran's claim for service 
connection for his obsessive compulsive disorder and his 
anxiety disorder, and it must be denied.

In short, the Board finds that clear and unmistakable 
evidence shows that the veteran experienced these problems 
prior to service and that they were not aggravated during 
service.  When considered pre-service records, SMRs, and the 
numerous records and opinions prepared since service, it is 
clear that the veteran's obsessive compulsive disorder and 
anxiety disorder cannot be attributed to service.  Examiners 
have been clear on this one thing, namely that the veteran 
had such difficulties prior to service and that the veteran's 
periods of military service played no role in causing any 
worsening.  Indeed, despite the problems noted in the 
military records, the veteran managed as well as he did prior 
to service, if not better.  Such a conclusion is implicit in 
an overall view of the record, and in the opinions of the 
examiners who have analyzed the veteran's case.  

Right deviated nasal septum with allergic rhinitis

By a July 1976 rating decision, the veteran was denied 
service connection for his right deviated nasal septum with 
allergic rhinitis because it was determined that his nasal 
disorder pre-existed, and was not aggravated by, service.  He 
did not appeal that decision, and it became final one year 
later.  The veteran filed a September 2002 claim to reopen 
that decision.  In a July 2004 decision, the RO denied the 
veteran's request to reopen the prior decision based on no 
new and material evidence having been presented to support a 
decision for service connection. 

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted.  Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. § 3.156(a) 
(2005).  "Material" evidence is existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The record clearly shows that the veteran's nasal disorder 
pre-existed service.  His service medical records contain a 
November 1971 consultation report in which the veteran 
complained of year-round allergic rhinitis.  He reported that 
he had chronic congested sinuses/rhinitis all his life.  In a 
March 1976 consultation report from the Grand Island VAMC to 
determine whether surgery was indicated for the veteran's 
nose, he reported that he had fractured his nose some years 
before entering service; that he was aware of the problem, 
but did nothing about it; and that on leaving service a 
submucus resection had been recommended, but he was 
discharged before the surgery could be accomplished.  The 
veteran also gave a history of being allergic to dust.  The 
examiner diagnosed the veteran with a deviated nasal septum 
with 80 percent obstruction, and allergic rhinitis.

In the present case, the veteran has relied on treatment 
reports from the Grand Island VAMC from August 2001 to 
October 2004.  However, none of this evidence is new and 
material.  While the evidence establishes that the veteran 
has a current disability for which he has been treated, it 
does not include anything in the way of competent evidence to 
suggest that the veteran's right deviated nasal septum with 
allergic rhinitis had its origin in, or was aggravated by, 
active service.  As such, the evidence does not raise a 
reasonable probability of substantiating the veteran's claim.  
It merely tends to show that he continues to have the 
disability, something that was previously known when the 
claim was denied earlier.  Accordingly, the application to 
reopen must be denied. 


ORDER

An initial evaluation of 30 percent for major depressive 
disorder is granted.

Service connection for obsessive compulsive disorder or 
anxiety disorder is denied.

The application to reopen a claim of service connection for 
right deviated nasal septum with allergic rhinitis is denied. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


